Case 1:18-cv-06369-RPK-PK Document 105 Filed 02/08/21 Page 1 of 6 PageID #: 5692




               TELEPHONE: 1-212-558-4000
                                                                         125 Broad Street
                FACSIMILE: 1-212-558-3588
                  WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                      ______________________


                                                                       LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                         BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                              BEIJING • HONG KONG • TOKYO

                                                                                  MELBOURNE • SYDNEY




                                                                       February 8, 2021

 Via ECF

 The Honorable Peggy Kuo,
           United States District Court,
                Eastern District of New York,
                    225 Cadman Plaza East,
                        Brooklyn, New York 11201.

 Re:    United States v. UBS Securities, LLC, No. 18-CV-6369 (E.D.N.Y.)

 Dear Magistrate Judge Kuo:

         On behalf of Defendants UBS Securities LLC, UBS AG, Mortgage Asset Securitization
 Transactions, Inc., and UBS Real Estate Securities, Inc. (collectively, “UBS”), we respectfully
 seek leave to file a reply of no more than five pages to Plaintiff’s Opposition (ECF No. 104)
 (“Opp.”) to UBS’ Motions for the Issuance of Letters of Request (ECF Nos 98, 99). This reply is
 necessary because Plaintiff relies on inapposite cases (mostly from outside the Second Circuit) in
 opposing UBS’s requests for international judicial assistance pursuant to the Hague Convention
 for discovery from non-U.S. investors in the 40 residential mortgaged-backed securities (“40
 RMBS”) at issue in this case. Plaintiff did not cite any of these cases in advising UBS, in a one-
 sentence, non-informative email (attached hereto as Exhibit 1), that Plaintiff would oppose UBS’s
 requests. As a result, UBS had no opportunity to respond to Plaintiff’s reliance on these cases in
 its moving brief. See Paz Sys., Inc. v. Dakota Grp., 2006 WL 8430241, at *3 (E.D.N.Y. June 16,
 2006) (“Reply papers are permitted in part to allow the movant to ‘properly address new material
 issues raised in the opposition papers so as to avoid giving unfair advantage to the answering
 party.’” (quoting Bayway Refining Co. v. Oxygenated Marketing & Trading, 215 F.3d 219, 226-
 27 (2d Cir. 2000))).

         In its Opposition, Plaintiff cites cases generally discussing distinctions between reliance
 and materiality, while studiously ignoring the leading Second Circuit decisions on materiality in
 cases alleging fraud in the sale of RMBS, which make clear that the documents UBS is seeking
 from investors are relevant to materiality. UBS agrees that Plaintiff does not need to prove reliance
 here, but the investor documents that UBS seeks—including documents reflecting information that
 sophisticated investors considered, and analyses that they performed, in deciding to invest in the
 40 RMBS—are relevant to materiality, which the parties agree is a required element of Plaintiff’s
 claims (see Opp. at 7). Indeed, Plaintiff concedes that it intends to introduce evidence at trial that
 UBS’s alleged misstatements were material to investors in the 40 RMBS. (Opp. at 12 n.9.) In
 response, UBS has the right to introduce countervailing evidence that the alleged misstatements
Case 1:18-cv-06369-RPK-PK Document 105 Filed 02/08/21 Page 2 of 6 PageID #: 5693




     The Honorable Peggy Kuo                                                                            -2-


 were not material. Through its requests, UBS seeks documents from non-U.S. investors to develop
 that evidence—not, as Plaintiff claims, to litigate reliance or “blame the victim” (Opp. at 11).

          In its reply, UBS will address the controlling Second Circuit cases supporting this Court’s
 issuance of the requests. For example, in United States v. Gramins, the Second Circuit held that
 “the defense [has] the right to advance its theory of materiality that, in a market full of sophisticated
 investors relying largely on complex models, no reasonable investor would have credited broker-
 dealers’ representations about RMBS . . . [a]nd the jury [has] the right to accept whichever theory
 of materiality it [finds] more persuasive in light of the testimony and other evidence before it at
 trial.” 939 F.3d 429, 446 (2d Cir. 2019). Similarly, in United States v. Litvak (Litvak I), the Second
 Circuit ruled that reliance of an RMBS investor “on its own sophisticated valuation methods and
 computer model” was relevant to materiality as part of the “full context and circumstances in which
 RMBS are traded.” 808 F.3d 160, 183 (2d Cir. 2015). And in Litvak II, the Second Circuit made
 clear that “the individual views of a counterparty trader may usually be relevant to the nature of
 the market involved and as to the beliefs of a reasonable investor” in assessing the materiality of
 alleged misrepresentations. 889 F.3d 56, 69 (2d Cir. 2018); see also Trial Tr. at 2648, 2661, United
 States v. Gramins, No. 15-cr-00155 (D. Conn), ECF No. 462 (instructing jury to consider, in
 assessing materiality for purposes of securities and wire fraud charges, “evidence relating to the
 sophistication of the investors in the non-agency RMBS market, their objectives, the information
 available to them, the analyses they employed, and the way the market worked”).

        UBS requests leave to address these points and authorities more thoroughly in a short reply
 of no more than five pages.

                                                                         Respectfully,



                                                                         Robert J. Giuffra Jr.
Case 1:18-cv-06369-RPK-PK Document 105 Filed 02/08/21 Page 3 of 6 PageID #: 5694




                         Exhibit 1
       Case 1:18-cv-06369-RPK-PK Document 105 Filed 02/08/21 Page 4 of 6 PageID #: 5695




From:                            Castiglione, Michael (USANYE) <Michael.Castiglione@usdoj.gov>
Sent:                            Thursday, January 21, 2021 5:43 PM
To:                              DeCamp, Justin J.
Cc:                              Giuffra Jr., Robert J.; Tomaino Jr., Michael T.; Croke, Jacob M.; Williams, Hilary M.;
                                 Murphy, Harry F.; Hayes, Richard (USANYE); Perlin, Bonni (USANYE); Adzhemyan,
                                 Armen (USAGAN); Hall, Austin (USAGAN) 2
Subject:                         [EXTERNAL] Re: United States v. UBS Securities LLC, et al.


Yes.



        On Jan 21, 2021, at 4:55 PM, DeCamp, Justin J. <decampj@sullcrom.com> wrote:


        Mike,

        Are you going to oppose the motions?

        Justin

        From: Castiglione, Michael (USANYE) <Michael.Castiglione@usdoj.gov>
        Sent: Thursday, January 21, 2021 4:30 PM
        To: DeCamp, Justin J. <decampj@sullcrom.com>
        Cc: Giuffra Jr., Robert J. <giuffrar@sullcrom.com>; Tomaino Jr., Michael T. <TomainoM@sullcrom.com>;
        Croke, Jacob M. <crokej@sullcrom.com>; Williams, Hilary M. <williamsh@sullcrom.com>; Murphy, Harry
        F. <MurphyH@sullcrom.com>; Hayes, Richard (USANYE) <Richard.Hayes@usdoj.gov>; Perlin, Bonni
        (USANYE) <Bonni.Perlin@usdoj.gov>; Adzhemyan, Armen (USAGAN) <Armen.Adzhemyan@usdoj.gov>;
        Hall, Austin (USAGAN) 2 <Austin.Hall@usdoj.gov>
        Subject: [EXTERNAL] RE: United States v. UBS Securities LLC, et al.

        Justin,

        We do not consent to the anticipated motions you sent us below.

        Regards,
        Mike

        From: DeCamp, Justin J. <decampj@sullcrom.com>
        Sent: Thursday, January 21, 2021 3:25 PM
        To: Castiglione, Michael (USANYE) <MCastiglione@usa.doj.gov>
        Cc: Giuffra Jr., Robert J. <giuffrar@sullcrom.com>; Tomaino Jr., Michael T. <TomainoM@sullcrom.com>;
        Croke, Jacob M. <crokej@sullcrom.com>; Williams, Hilary M. <williamsh@sullcrom.com>; Murphy, Harry
        F. <MurphyH@sullcrom.com>; Hayes, Richard (USANYE) <RHayes1@usa.doj.gov>; Perlin, Bonni
        (USANYE) <BPerlin@usa.doj.gov>; Adzhemyan, Armen (USAGAN) <AAdzhemyan@usa.doj.gov>; Hall,
        Austin (USAGAN) 2 <AHall2@usa.doj.gov>
        Subject: RE: United States v. UBS Securities LLC, et al.


                                                            1
Case 1:18-cv-06369-RPK-PK Document 105 Filed 02/08/21 Page 5 of 6 PageID #: 5696

 Mike,

 We intend to file these tonight. Please let us know by 6 pm whether you intend to contest them so that
 we can inform the Court.

 Justin

 From: DeCamp, Justin J.
 Sent: Tuesday, January 19, 2021 7:02 PM
 To: Castiglione, Michael (USANYE) <Michael.Castiglione@usdoj.gov>
 Cc: Giuffra Jr., Robert J. <giuffrar@sullcrom.com>; Tomaino Jr., Michael T. <TomainoM@sullcrom.com>;
 Croke, Jacob M. <crokej@sullcrom.com>; Williams, Hilary M. <williamsh@sullcrom.com>; Murphy, Harry
 F. <MurphyH@sullcrom.com>; Hayes, Richard (USANYE) <Richard.Hayes@usdoj.gov>; Perlin, Bonni
 (USANYE) <Bonni.Perlin@usdoj.gov>; Adzhemyan, Armen (USAGAN) <Armen.Adzhemyan@usdoj.gov>;
 Hall, Austin (USAGAN) 2 <Austin.Hall@usdoj.gov>
 Subject: RE: United States v. UBS Securities LLC, et al.

 Mike,

 The anticipated submissions are attached.

 Regards,

 Justin

 From: Castiglione, Michael (USANYE) <Michael.Castiglione@usdoj.gov>
 Sent: Tuesday, January 19, 2021 11:35 AM
 To: DeCamp, Justin J. <decampj@sullcrom.com>
 Cc: Giuffra Jr., Robert J. <giuffrar@sullcrom.com>; Tomaino Jr., Michael T. <TomainoM@sullcrom.com>;
 Croke, Jacob M. <crokej@sullcrom.com>; Williams, Hilary M. <williamsh@sullcrom.com>; Murphy, Harry
 F. <MurphyH@sullcrom.com>; Hayes, Richard (USANYE) <Richard.Hayes@usdoj.gov>; Perlin, Bonni
 (USANYE) <Bonni.Perlin@usdoj.gov>; Adzhemyan, Armen (USAGAN) <Armen.Adzhemyan@usdoj.gov>;
 Hall, Austin (USAGAN) 2 <Austin.Hall@usdoj.gov>
 Subject: [EXTERNAL] RE: United States v. UBS Securities LLC, et al.

 Justin,

 Please send us what you are proposing to submit. We will look at it and get back to you on our position.

 Regards,
 Mike

 From: DeCamp, Justin J. <decampj@sullcrom.com>
 Sent: Friday, January 15, 2021 5:04 PM
 To: Castiglione, Michael (USANYE) <MCastiglione@usa.doj.gov>
 Cc: Giuffra Jr., Robert J. <giuffrar@sullcrom.com>; Tomaino Jr., Michael T. <TomainoM@sullcrom.com>;
 Croke, Jacob M. <crokej@sullcrom.com>; Williams, Hilary M. <williamsh@sullcrom.com>; Murphy, Harry
 F. <MurphyH@sullcrom.com>; Hayes, Richard (USANYE) <RHayes1@usa.doj.gov>; Perlin, Bonni
 (USANYE) <BPerlin@usa.doj.gov>; Adzhemyan, Armen (USAGAN) <AAdzhemyan@usa.doj.gov>; Hall,
 Austin (USAGAN) 2 <AHall2@usa.doj.gov>
 Subject: United States v. UBS Securities LLC, et al.

                                                    2
Case 1:18-cv-06369-RPK-PK Document 105 Filed 02/08/21 Page 6 of 6 PageID #: 5697


 Mike,

 Pursuant to Magistrate Judge Kuo’s Individual Practice Rule VI(A)(2)(a), we are providing notice that
 Defendants will file motions for letters of request and/or letters rogatory seeking documents from non‐
 U.S. entities that purchased certificates from the 40 RMBS at issue in this case. These requests will be
 substantially similar to the subpoena requests that Defendants previously issued to U.S. entities that
 purchased certificates from the 40 RMBS. Please let us know by 5 pm on Wednesday, January 20,
 whether you intend to contest these motions.

 Regards,

 Justin




 This e‐mail is sent by a law firm and contains information that may be privileged and confidential. If you
 are not the intended recipient, please delete the e‐mail and notify us immediately.

 **This is an external message from: Michael.Castiglione@usdoj.gov **




                                                      3
